      Case 2:18-cv-00318 Document 26 Filed on 12/20/18 in TXSD Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION

 KEVIN BERRY, et al.,                           §   Cause No. 2:18-cv-00318
                                                §
                     Plaintiffs,                §
                                                §   CLASS ACTION
 v.                                             §
                                                §
                                                §   NOTICE OF VOLUNTARY
 ROBERT BOSCH GMBH, et al.,                     §   DISMISSAL WITHOUT
                                                §   PREJUDICE PURSUANT TO
                     Defendants.                §   FEDERAL RULE OF CIVIL
                                                §   PROCEDURE 41(a)(1)(A)(i)
                                                §

       All Plaintiffs in this action, and specifically, Kevin Berry, Darren Barsness, Christopher

Bestor, Ron Crowley, Roger W. Dunagan, Daryle Craig Eagle, John Fisher, Jared Geuder, Blake

Gressett, Tanner Griffin, Richard Terrell Haydock, Robert Hearne, Charles Dale Hoyt, Cedric

Jones, Jack Landry Mann, Michael Mathews, Shane McCaslin, Jimmy Orozco, Jimmy Jose Ortiz,

Christopher Lee Perry, Todd Robinson, Ray Anthony Rodriguez, Sara Rook, Joshua Schatzel,

Joseph Anthony Stallone, Charley Tanner, David Walker, Rudy Zepeda, Aldo Granillo, and

Michael Jeffcoat, pursuant to Federal Rule of Civil Procedure, Rule 41(a)(1)(A)(i), dismiss their

claims without prejudice against all Defendants in this action, with each party to bear their own

attorney’s fees and costs.


Dated: December 19, 2018                        Respectfully submitted,


                                                /s/ Robert C. Hilliard
                                                HILLIARD, MARTINEZ, GONZALES LLP
                                                Robert C. Hilliard, Esq.
                                                Texas State Bar No. 09677700
                                                Federal I.D. No. 5912
                                                E-mail: bobh@hmglawfirm.com
                                                719 S. Shoreline Blvd.
                                                Corpus Christi, Texas 78401
                                                Telephone: (361) 882-1612
     Case 2:18-cv-00318 Document 26 Filed on 12/20/18 in TXSD Page 2 of 3



                                           Facsimile: (361) 882-3015
                                           ATTORNEY IN CHARGE FOR
                                           PLAINTIFFS




OF COUNSEL:
Rudy Gonzales, Jr.
Texas State Bar No. 08121700
Federal I.D. No. 1896
Email: rudy@hmglawfirm.com
John B. Martinez
Texas State Bar No. 24010212
Federal I.D. No. 25316
Email: john@hmglawfirm.com
Marion Reilly
Texas State Bar No. 24079195
Federal I.D. No. 1357491
Email: marion@hmglawfirm.com
Bradford P. Klager
State Bar No. 24012969
Federal I.D. No. 24435
Email: brad@hmglawfirm.com

HILLIARD MARTINEZ GONZALES LLP
719 S. Shoreline Blvd.
Corpus Christi, Texas 78401
Phone: (361) 882-1612
Fax: (361) 882-3015

-And-

T. Michael Morgan, Esq.
FBN: 0062229
E-Mail: mmorgan@forthepeople.com
Secondary Email: plarue@forthepeople.com
MORGAN & MORGAN, P.A.
20 North Orange Ave., Ste. 1600
P.O. Box 4979
Orlando, FL 32801
Tel.: (407) 418-2081
Fax: (407) 245-3392




                                           2
      Case 2:18-cv-00318 Document 26 Filed on 12/20/18 in TXSD Page 3 of 3



                                 CERTIFICATE OF SERVICE


        I hereby certify that on December 20, 2018, I electronically filed the foregoing using the

CM/ECF system which will serve notification of such filing to the email of all counsel of record

in this action.




                                                     /s/ Robert C. Hilliard
                                                         Robert C. Hilliard




                                                 3
